On March 5th a Per Curiam Order of reversal was entered herein because of the fact that the damages awarded the wife appeared to be excessive in view of all the evidence as to her injury, and it was stated in that Order that there was substantial evidence tending to show contributory negligence of the husband, which, if established, would bar recovery by him.
Motion for re-hearing was filed by the defendant in error of which plaintiff in error had notice and to which he has replied in a letter addressed to the Clerk of this Court and filed in this cause.
On further consideration of the record, we find that there was substantial legal evidence to support the verdict in favor of the husband, H. J. Newsham, although there was some evidence tending to show contributory negligence on his part. Whether or not the plaintiff, H. J. Newsham, was guilty of contributory negligence which would bar his recovery was a question of fact about which reasonable men might differ under the evidence in this case, and therefore, the determination of that matter was a proper one for the jury. The jury resolved the question in favor of the plaintiff and so we now hold that the judgment should be affirmed as to the plaintiff H. J. Newsham.
The damages awarded to the wife, Laura Newsham, appear to be excessive in view of all the evidence as to her injury and for that reason the judgment will be reversed as to the plaintiff Laura Newsham, unless within thirty days of the entry of the mandate in the court below she shall enter a remittitur of all except $2500.00 of the amount awarded her by the judgment. If she *Page 1075 
shall enter such remittitur then the judgment in her behalf for the sum of $2500.00 shall stand affirmed as of the date of such judgment. It is so ordered.
Affirmed, conditioned on remittur.
BUFORD, C.J., AND WHITFIELD, ELLIS AND DAVIS, J.J., concur.
TERRELL AND BROWN, J.J., dissent.